DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3944741B2 and  in view of evidence provided by the Oxford English Dictionary - synergy definition, in view of evidence provided by the Silicon Carbide Materials Properties data, in view of evidence provided by the Aluminum Oxide Materials Properties data and in view of evidence provided by Meshram et al. (Characterization of ferrite and silicon carbide based microwave absorber using FSS structures at X-band). 
JP 3944741B2 (Abstract) teaches an electromagnetic wave absorbing heat-conductive silicone composition comprising an electromagnetic wave absorbing filler and a heat-conductive filler. The silicone is polymeric (Paragraph 11). The electromagnetic wave absorbing filler can be a combination of a carbonyl iron powder, a magnetic flat shaped particle (magnetic flake) and a manganese zinc ferrite (Paragraphs 21-23). The thermally-conductive filler can be alumina and silicon carbide (Paragraphs 26-28). JP 3944741B2 teaches Example absorbers that have a thermal conductivity of at least 2 W/mK and the attenuation of EMI is measured at 2 GHz (Paragraph 106). Given that the teachings of JP 3944741B2 encompass the same fillers as in the instant application and is directed to being both thermally conductive and EMI absorbing, the adjustment of the amount of fillers would be a matter of routine experimentation to achieve a desired degree of thermal conductivity and EMI attenuation for the composition and would encompass the claimed thermal conductivity, attenuation, transmission attenuation ratio, absorption power and magnetic permeability. The flakes can be formed from alloys (Paragraph 21). The material can be formed into a sheet that is attached to a high polymer film (Paragraph 12). Since such a film with the attached sheet would absorb EMI, it would have the form of a shield. JP 3944741B2 does not have an example with the carbonyl iron powder, a magnetic flat shaped particle (magnetic flake) and a manganese zinc ferrite as the electromagnetic wave absorbing filler and alumina and the silicon carbide as the heat conductive filler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fillers that have been specifically disclosed as usable, given that JP 3944741B2 teaches that the material can comprise two or more types of the electromagnetic wave absorbing fillers and two or more types of the conductive fillers. Furthermore, the instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior of each component individually and then their combination providing some type of increase greater than their individual effect hence the broader definition has been used. As evidenced by the Silicon Carbide Materials Properties data and the Aluminum Oxide Materials Properties data, silicon carbide has a higher thermal conductivity than alumina. As evidenced by Meshram (Figure 4), silicon carbide absorbs in GHz range. Thus, the presence of any of the silicon carbide would increase thermal conductivity over just alumina alone and would increase EMI absorption, since it is an absorber in the GHz range. Further, since its presence is to be a heat conductive filler that can be used in combination with other heat conducting fillers, it would jointly act with the other filler and given that it also absorbs EMI, it would act jointly with the electromagnetic wave noise absorbing soft magnetic material.
 
3.	Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (US 2004/0054029) in view of evidence provided by the Oxford English Dictionary - synergy definition and in view of evidence provided by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors).
Fujiki (Paragraph 11) teaches a heat dissipating component that contains an electromagnetic wave absorbing filler which suppresses the generation of electromagnetic noise (thermally conductive electromagnetic interference absorber). The component comprises a binder matrix that can comprise silicone rubber (Paragraphs 20 and 21). Rubber materials are elastomeric. The formulation can further comprise combinations of two or more heat conductive fillers, the list of fillers including silicon carbide and alumina (Paragraphs 38 and 39). The electromagnetic wave absorbing filler can be one or more fillers and can include Mn-Zn ferrites and magnetic flakes (Paragraphs 29-33). The composition can be formed by blending the constituents (Paragraph 45). This would result in the matrix being loaded with the fillers. The resulting sheet formed from the composition can have a thermal conductivity of from 1 to 20 W/mK (Paragraph 47). While Fujiki does not teach an example with the claimed components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the components specifically disclosed by Fujiki as usable together and thus, arrive at a structure as claimed. As evidenced by the Oxford English Dictionary - synergy definition, the broad meaning of the term (see definition 1) can just mean joint action or cooperation. The instant Specification does not define the terminology “synergistically”, and the Examples do not show the behavior or each component individually and then their combination providing some type of increase greater than their individual effect to meet the definition 2b. Thus, the broader definition will be used. As evidenced by Gutmann et al. (Sintered Silicon Carbide: A New Ceramic Vessel Material for Microwave Chemistry in Single-Mode Reactors), silicon carbide has both high microwave (a type of electromagnetic wave) absorptivity and high thermal conductivity (Abstract and Page 12183). Given that silicon carbide has both electromagnetic wave absorptivity and thermal conductivity, it will act jointly with the other thermally conductive and electromagnetic absorption particles to enhance both thermal conductivity and electromagnetic absorption. The resulting sheet formed from the composition can have a thermal conductivity of from 1 to 20 W/mK (Paragraph 47). Further, the example compositions include sheets that have an attenuation of at least about 9 decibels at a frequency of 1 gigahertz. Fujiki (Paragraph 36) teaches adjusting the amount of electromagnetic wave absorbing fillers to impart the composition with sufficient electromagnetic wave absorbing ability and (Paragraph 41) adjusting the amount of heat conductive fillers to provide sufficient heat conducting ability. While Fujiki does not explicitly disclose the transmission attenuation ratio, the absorption power or magnetic permeability, given that the sheet can be formed from the same materials as claimed and the amount of the fillers can be adjusted to achieve a desired electromagnetic wave absorbing ability, the teachings of Fujiki would encompass absorbers having the claimed attenuation, transmission attenuation ratio, absorption power and magnetic permeability. The thermally conductive particles include many of the claimed particles (Paragph 39). The electromagnetic wave absorbing particles can include a combination of ferrites (Paragraph 33). The sheet can be attached to a surface of a heat sink (Paragraph 82 and Figure 2). This would have the form of a shield (heat sink) with the absorber along a portion of the shield. The flakes can be either of the claimed alloys (Paragraph 30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11229147 B2. 
Claim 1 of U.S. Patent No. 11229147 B2 recites a thermally-conductive electromagnetic interference (EMI) absorber comprising a silicone elastomer matrix loaded with thermally-conductive particles, EMI absorbing particles, and silicon carbide, wherein the silicon carbide is present in a predetermined amount sufficient to synergistically enhance both thermal conductivity and EMI absorption, wherein the EMI absorbing particles comprise carbonyl iron powder, and the thermally-conductive particles comprise alumina; wherein the thermally-conductive EMI absorber is a gap pad having a thickness of at least 1 millimeter or putty that is conformable even without having to melt or undergo a phase change or reflow; and wherein the thermally-conductive EMI absorber is configured to adjust for gaps by deflecting at room temperature within a range from 20° C. to 25° C.; and wherein: the thermally-conductive EMI absorber includes 6 to 44 volume percent of the alumina, 8 to 38 volume percent of the carbonyl iron powder, and 21 to 27 volume percent of the silicon carbide; or the silicone elastomer matrix includes magnetic flakes, the carbonyl iron powder, the alumina, manganese zinc ferrite, and the silicon carbide, such that the thermally conductive EMI absorber includes 2 to 4 volume percent of the magnetic flakes, 3 to 5 volume percent of carbonyl iron powder, 18 to 23 volume percent of the alumina, 27 to 40 volume percent of the manganese zinc ferrite, and 4 to 10 volume percent of the silicon carbide.
Claim 1 of the instat application recites a thermally-conductive electromagnetic interference (EMI) absorber comprising a matrix loaded with thermally-conductive particles, EMI absorbing particles, and silicon carbide, wherein the silicon carbide is present in a predetermined amount sufficient to synergistically enhance both thermal conductivity and EMI absorption, wherein the EMI absorbing particles comprise carbonyl iron, and the thermally-conductive particles comprise alumina; wherein: the thermally-conductive EMI absorber includes at least about 6 volume percent of the alumina, at least about 8 volume percent of the carbonyl iron, and at least about 21 volume percent of the silicon carbide; or the thermally-conductive EMI absorber includes about 2 to 4 volume percent of magnetic flakes, about 3 to 5 volume percent of the carbonyl iron, about 18 to 23 volume percent of the alumina, about 27 to 40 volume percent of manganese zinc ferrite, and about 4 to 10 volume percent of the silicon carbide. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/           Primary Examiner, Art Unit 1787